UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22208 Valued Advisers Trust (Exact name of registrant as specified in charter) Huntington Asset Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Capitol Services, Inc. 615 S. Dupont Hwy. Dover,DE 19901 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, KS 66224 Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:5/31 Date of reporting period:11/30/2010 Item 1.Reports to Stockholders. To the Shareholders and Directors of the LS Opportunity Fund, Welcome to the LS Opportunity Fund! We would like to take this opportunity to welcome you as shareholders to the Fund in this first semi-annual shareholder report. The LS Opportunity Fund (the “Fund”) (LSOFX) has been established by the advisory firm, Long Short Advisors, LLC with Independence Capital Asset Partners (ICAP) as the sub-advisor to the Fund (responsible for all day-to-day investment decisions), Citibank, N.A. as the custodian for the assets of the Fund, and Fidelity Investments as the Prime Broker for the Fund. The Fund was created to offer access to the investment process of the sub-advisor at lower minimums and in a mutual fund format. Jim Hillary is the Chief Executive Officer (CEO), Chief Investment Officer (CIO) and founder of ICAP and has over 20 years of experience in investment management, primarily focusing on U.S. equity investments. Jim began his career at W.H. Reaves rising from analyst to senior analyst/portfolio manager on both the long only and long/short portfolios, while completing his Juris Doctor from Fordham Law School in the evenings. After leaving Reaves in 1997, Jim co-founded the Marsico family of funds with Tom Marsico. During his tenure at Marsico, the start-up firm grew tremendously to $30 billion in assets under management. Upon his departure from Marsico in 2004, Jim founded ICAP, a long/short equity fund to manage his own capital and the capital of friends, family and a small group of sophisticated investors. From the early days of ICAP, the firm has invested heavily in the build out of an experienced investment team to have “more good ideas than capital.” ICAP has also invested heavily in infrastructure and people. The firm’s focus on a strong operational and compliance culture allows the investment team to maintain a sole focus on investing. As the manager of a long/short equity strategy, ICAP focuses on performance and risk management.The Fund’s style of investing, long/short equity, is an investment strategy where ICAP has the ability to buy traditional long equity positions (i.e., to profit from an increase in price) and to sell equities short (i.e., to profit from a decline in price). ICAP endeavors to do what a successful investment manager should do: protect capital and deliver strong returns with reduced volatility. Please refer to the LS Opportunity Fund prospectus for a full description of the investment strategy and more information about the fund.You may obtain a current copy of the Fund’s prospectus by calling 1.877.366.6763 Thank you for choosing the LS Opportunity Fund as a place to invest your assets. Sincerely, Long Short Advisors, LLC. Long Short Advisors, LLC (“Long Short”) is an SEC registered investment adviser with its principal place of business in the Commonwealth of Pennsylvania.Long Short may only transact business in those states in which it is notice filed or qualifies for an exemption or exclusion from notice filing requirements.This report is limited to the dissemination of general information pertaining to Long Short’s investment advisory/management services.Any subsequent, direct communication by Long Short will be initiated by a representative that is either registered or qualifies for a corresponding exemption or exclusion under the laws of the state in which the client resides.Additional information pertaining to the registration status of Long Short can be found on the Investment Adviser Public Disclosure website at www.adviserinfo.sec.gov.A copy of Long Short’s disclosure brochure discussing the firm’s business operations, services and fees is available upon request. Investment Results– (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Current performance of a Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-336-6763. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.The Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.Individuals cannot invest directly in this Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling 1-877-336-6763.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., Member FINRA. The chart above assumes an initial investment of $10,000 made on September 29, 2010 (commencement of Fund operations) and held through November 30, 2010.THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund’s shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted.For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-877-336-6763.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. FUND HOLDINGS – (Unaudited) The LS Opportunity Fund seeks to generate long term capital appreciation by investing in both long and short positions within a portfolio consisting of primarily publicly-traded common stock, with less risk than that of the stock market in general. AVAILABILITY OF PORTFOLIO SCHEDULE – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. ABOUT THE FUND’S EXPENSES – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period, and held for the entire period from September 29, 2010 to November 30, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. LS Opportunity Fund Beginning Account Value Ending Account Value November 30, 2010 Expenses Paid During the Period Ended November 30, 2010* Actual Hypothetical ** (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.50%, multiplied by the average account value over theperiod, multiplied by 63/365 (to reflect the period since commencement of Fund operations on September 29, 2010). ** Assumes a 5% return before expenses. The hypothetical example is calculated based on a six month period from June 1, 2010 to November 30, 2010.Accordingly, expenses are equal to the Fund’s annualized expense ratio of 2.50% multiplied by the average account value over the six month period, multiplied by 183/365 (to reflect the partial year period). LS Opportunity Fund Schedule of Investments November 30, 2010 (Unaudited) Common Stocks - Domestic - 75.63% Shares Fair Value Aerospace & Defense - 2.39% DigitalGlobe, Inc. (a) $ Beverages - 0.11% Primo Water Corp. (a) Biotechnology - 4.04% Affymax, Inc. (a) Amylin Pharmaceuticals, Inc. (a) Anacor Pharmaceuticals, Inc. (a) Celgene Corp. (a) Capital Markets - 1.66% BlackRock, Inc. LPL Investment Holdings, Inc. (a) Chemicals - 7.83% CF Industries Holdings, Inc. Mosaic Co. / The Solutia, Inc. (a) Commercial Banks - 0.78% Comerica, Inc. Communications Equipment - 3.30% QUALCOMM, Inc. Computers & Peripherals - 1.37% Apple, Inc. (a) Construction & Engineering - 0.65% URS Corp. (a) Consumer Finance - 1.61% Discover Financial Services Diversified Financial Services - 1.75% Citigroup, Inc. (a) Electrical Equipment - 1.10% American Superconductor Corp. (a) Health Care Equipment & Supplies - 2.42% Baxter International, Inc. Health Care Providers & Services - 1.01% Medco Health Solutions, Inc. (a) Hotels Restaurants & Leisure - 1.46% Wyndham Worldwide Corp. Household Durables - 0.65% KB HOME Internet & Catalog Retail - 2.36% Liberty Media Corp. - Interactive - Class A, (a) Internet Software & Services - 0.18% Constant Contact, Inc. (a) Intralinks Holdings, Inc. (a) See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Schedule of Investments - continued November 30, 2010 (Unaudited) Common Stocks - Domestic - 75.63% - continued Shares Fair Value IT Services - 0.02% Booz Allen Hamiltion Holding Corp. (a) $ Life Sciences Tools & Services - 0.21% Complete Genomics, Inc. (a) Machinery - 2.21% Eaton Corp. Media - 16.07% Liberty Global, Inc. - Class A, (a) Liberty Media Corp. - Capital - Series A (a) Liberty Media-Starz - Series A (a) National CineMedia, Inc. ReachLocal, Inc. (a) Salesforce.com, Inc. (a) Metals & Mining - 2.65% Newmont Mining Corp. Oil, Gas, & Consumer Fuels - 5.95% Anadarko Petroleum Corp. Concho Resources, Inc. (a) CONSOL Energy, Inc. EQT Corp. Paper & Forest Products - 0.52% Schweitzer-Mauduit International, Inc. Pharmaceuticals - 3.29% Salix Pharmaceuticals, Ltd. (a) Real Estate Management & Development - 0.03% Forest City Enterprises, Inc. - Class A, (a) Retail - 0.78% Tiffany & Co. Semiconductors - 2.82% Skyworks Solutions, Inc. (a) Software - 3.29% Ariba, Inc. (a) BroadSoft, Inc. (a) Concur Technologies, Inc. (a) Fortinet, Inc. (a) NetSuite, Inc. (a) RealD, Inc. (a) SuccessFactors, Inc. (a) Taleo Corp. (a) Trading Companies & Distributors - 0.54% SeaCube Container Leasing, Ltd. (a) Wireless Telecommunication Services - 2.58% American Tower Corp. - Class A, (a) TOTAL COMMON STOCKS - DOMESTIC See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Schedule of Investments - continued November 30, 2010 (Unaudited) Common Stock - International - 10.84% Shares Fair Value Auto Components - 0.51% Cie Generale des Etablissements Michelin - Class B $ Electronic Equipment, Instruments - 0.30% Hollysys Automation Technologies, Ltd. (a) Energy Equipment & Services - 2.45% Transocean, Ltd. (a) Health Care Equipment & Supplies - 0.58% China Kanghui Holdings, Inc. (a) (b) Internet & Catalog Retail - 0.15% Mecox Lane, Ltd. (a) (b) Metals & Mining - 5.77% Lynas Corp., Ltd. (a) Teck Resources, Ltd. - Class B Oil, Gas, & Consumer Fuels - 0.06% CGX Energy, Inc. (a) Pharmaceuticals - 1.02% Warner Chilcott, PLC - Class A TOTAL COMMON STOCKS - INTERNATIONAL TOTAL COMMON STOCKS - DOMESTIC & INTERNATIONAL (Cost $9,028,108) Master Limited Partnerships - 3.57% Williams Partners LP TOTAL MASTER LIMITED PARTNERSHIPS (Cost $355,541) Put Options Purchased - 0.03% S&P 500 Index, 12/18/2010 @ $1,175 2 TOTAL PUT OPTIONS PURCHASED (Cost $3,003) TOTAL INVESTMENTS (Cost $9,386,652) - 90.07% $ Other assets less liabilities - 9.93% TOTAL NET ASSETS - 100.00% $ (a)Non-income producing. (b) American Depositary Receipt. See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Schedule of Written Call Options November 30, 2010 (Unaudited) Written Call Options / Expiration Date @ Exercise Price Outstanding Contracts Shares Subject to Call Fair Value S&P 500 Index C 1225, 12/18/2010 @ $1,225 2 $ Total (Premiums received $997) $ See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Schedule of Securities Sold Short November 30, 2010 (Unaudited) Securities Sold Short - Domestic - (12.99%) Shares Fair Value Air Freight & Logistics United Parcel Service, Inc. (UPS) - Class B $ Biotechnology Vertex Pharmaceuticals, Inc. (a) Capital Markets Federated Investors, Inc. - Class B Commercial Banks Synovus Financial Corp. Wells Fargo & Co. Consumer Finance Capital One Financial Corp. Commercial Services & Supplies Iron Mountain, Inc. Stericycle, Inc. (a) Diversified Consumer Services ITT Educational Services, Inc. (a) DeVry, Inc. Electronic Equipment, Instruments FLIR Systems, Inc. (a) Food & Staples Retailing Safeway, Inc. Health Care Equipment & Supplies Align Technology, Inc. (a) C. R. Bard, Inc. Health Care Providers & Services Owens & Minor, Inc. Health Care Technology Cerner Corp. (a) Household Durables Leggett & Platt, Inc. Leisure Equipment & Products Polaris Industries, Inc. Media Sirius XM Radio, Inc. (a) Metals & Mining Vale SA (a) (b) Multiline Retail Big Lots, Inc. (a) Oil, Gas, & Consumable Fuels Chesapeake Energy Corp. EOG Resources, Inc. Real Estate Management & Development St. Joe Co. / The (a) Semiconductors Intel Corp. Texas Instruments, Inc. Xilinx, Inc. Specialty Retail Home Depot, Inc. / The Trading Companies & Distributors Fastenal Co. GATX Corp. TOTAL SECURITIES SOLD SHORT - DOMESTIC See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Schedule of Securities Sold Short - continued November 30, 2010 (Unaudited) Securities Sold Short - International - (0.90%) Shares Fair Value Capital Markets Deutsche Bank AG IT Services Wipro, Ltd. (b) Metals & Mining ArcelorMittal (c) Pharmaceuticals AstraZeneca, PLC (b) TOTAL SECURITIES SOLD SHORT - INTERNATIONAL Investment Companies - (13.40%) iShares Barclays 20+ Year Treasury Bond Fund Powershares QQQ SPDR S&P rust TOTAL INVESTMENT COMPANIES TOTAL SECURITIES SOLD SHORT - DOMESTIC, INTERNATIONAL, & INVESTMENT COMPANIES (PROCEEDS RECEIVED $2,910,961) (a) Non-income producing. (b) American Depositary Receipt. (c) New York Registered. See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Statement of Assets and Liabilities November 30, 2010 (Unaudited) Assets Investments in securities, at fair value (cost $9,386,652) $ Cash Receivable for investments sold Prepaid offering costs Prepaid expenses Dividends receivable Forward exchange receiveable Total assets Liabilities Payable to Advisor (a) Payable for Investment Securities Sold Short, at Fair Value (Proceeds $2,910,961) Payable for Written Options, at Fair Value (Proceeds $997) Payable to adminstrator, fund accountant and transfer agent Payable to custodian Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income (loss) ) Accumulated net realized gain (loss) from investment transactions ) Net unrealized appreciation (depreciation) on: Investment Securities Options Net Assets $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share (b) (NAV * 98%) $ (a)See Note 5 in the Notes to the Financial Statements. (b)The redemption price per share reflects a redemption fee of 2.00% on shares redeemed within 60 calendar days of purchase. See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Statement of Operations For the period ended November 30, 2010 (Unaudited) Investment Income Dividend income $ Total Income Expenses Investment Advisor fee (a) Organizational expense Transfer agent expenses Administration expenses Custodian expenses Fund accounting expenses Audit expenses Legal expenses Offering expense Trustee expenses Pricing expenses Report printing expense Miscellaneous expenses 24f-2 expense Other expenses Insurance expense Registration expenses Overdraft fees 53 Total Expenses Fees waived by Advisor (a) ) Net operating expenses Net Investment Income (Loss) ) Realized & Unrealized Gain (Loss) Net realized gain (loss) on Investment Securities and Foreign Currency: ) Change in unrealized appreciation (depreciation) on: Investment Securities and Foreign Currency Options Net realized and unrealized gain (loss) on investment securities, foreign currency, and options Net increase (decrease) in net assets resulting from operations $ (a) See Note 5 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Statements of Changes In Net Assets Period Ended November 30, 2010 (Unaudited) Operations Net investment income (loss) $ ) Net realized gain (loss) on investment securities and foreign currency ) Change in unrealized appreciation (depreciation) on investment securities, foreign currency, and options Net increase (decrease) in net assets resulting from operations Capital Share Transactions Proceeds from shares sold Amount paid for shares redeemed ) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period - End of period $ Accumulated undistributed net investment income (loss) included in net assets at end of period $ ) Capital Share Transactions Shares sold Shares redeemed ) Net increase (decrease) from capital share transactions See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Financial Highlights (For a share outstanding throughout each period) Period ended November 30, 2010 (Unaudited) (a) Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ) Net realized and unrealized gains (losses) Total income (loss) from investment operations Net asset value, end of period $ Total Return (b) % (c) Ratios and Supplemental Data Net assets, end of year (000) $ Ratio of expenses to average net assets % (d) Ratio of expenses to average net assets before waiver & reimbursement by Advisor % (d) Ratio of net investment income to average net assets -1.97 % (d) Ratio of net investment income to average net assets before waiver & reimbursement by Advisor -5.26 % (d) Portfolio turnover rate % (a)For the period September 29, 2010 (Commencement of Operations) through November 30, 2010. (b)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (c)Not Annualized (d)Annualized See accompanying notes which are an integral part of these financial statements. LS Opportunity Fund Notes to the Financial Statements November 30, 2010 (Unaudited) NOTE 1.ORGANIZATION The LS Opportunity Fund (the “Fund”) is an open-end, non-diversified series of the Valued Advisers Trust (the “Trust”).The Trust is a management investment company established under the laws of Delaware by an Agreement and Declaration of Trust dated June 13, 2008 (the “Trust Agreement”).The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series without par value.The Fund is one of a series of funds authorized by the Board of Trustees (the “Board”).The Fund’s investment Advisor is Long Short Advisors, LLC (the “Advisor”).The Advisor has retained Independence Capital Asset Partners, LLC (the “Sub-Advisor”) to serve as Sub-Advisor to provide portfolio management and related services to the Fund.The Sub-Advisor receives a fee from the Advisor (not the Fund) for these services. The investment objective of the Fund is to generate long term capital appreciation by investing in both long and short positions within a portfolio consisting of primarily publicly-traded common stock, with less risk than that of the stock market in general. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a “regulated investment company” (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the period ended November 30, 2010, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations.During the year, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years prior to 2010. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board). Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Distributions from Limited Partnerships are recognized on the ex-date.Income or loss from Limited Partnerships is reclassified in the components of net assets upon receipt of K-1’s.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Redemption Fees – The Fund charges a 2.00% redemption fee for shares redeemed within 60 days.These fees are deducted from the redemption proceeds otherwise payable to the shareholder.The Fund will retain the fee charged as an increase in paid-in capital and such fees become part of the Fund’s daily NAV calculation. LS Opportunity Fund Notes to the Financial Statements - continued November 30, 2010 (Unaudited) NOTE 2. SIGNIFICANT ACCOUNTING POLICIES - continued Dividends and Distributions - The Fund intends to distribute substantially all of its net investment income, net realized long-term capital gains and its net realized short-term capital gains, if any, to its shareholders on at least an annual basis.Dividends to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. Derivative Instruments - The Fund may invest in derivative instruments, which are financial instruments whose performance and value are derived, at least in part, from another source, such as the performance of an underlying asset or security.Derivatives may be purchased for hedging purposes, to enhance returns, as a substitute for purchasing or selling securities, to maintain liquidity or in anticipation of changes in the composition of its portfolio holdings. The Fund's transactions in derivative instruments may include, among others, the purchase and writing of options on securities. Writing Covered Call Options - The Fund may write covered call options on equity securities or futures contracts that the Fund is eligible to purchase to earn premium income, to assure a definite price for a security it has considered selling, or to close out options previously purchased. The Fund may write covered call options if, immediately thereafter, not more than 30% of its net assets would be committed to such transactions. A call option gives the holder (buyer) the right to purchase a security or futures contract at a specified price (the exercise price) at any time until a certain date (the expiration date). A call option is “covered” if the Fund owns the underlying security subject to the call option at all times during the option period. When the Fund writes a covered call option, it maintains a segregated account with its Custodian or as otherwise required by the rules of the exchange for the underlying security, cash or liquid portfolio securities in an amount not less than the exercise price at all times while the option is outstanding. Writing Covered Put Options - The Fund may write covered put options on equity securities and futures contracts that the Fund is eligible to purchase to earn premium income or to assure a definite price for a security if it is considering acquiring the security at a lower price than the current market price or to close out options previously purchased. The Fund may not write a put option if, immediately thereafter, more than 25% of its net assets would be committed to such transactions. A put option gives the holder of the option the right to sell, and the writer has the obligation to buy, the underlying security at the exercise price at any time during the option period. The operation of put options in other respects is substantially identical to that of call options. When the Fund writes a covered put option, it maintains in a segregated account with its Custodian cash or liquid portfolio securities in an amount not less than the exercise price at all times while the put option is outstanding. Purchasing Put Options - The Fund may purchase put options. As the holder of a put option, the Fund has the right to sell the underlying security at the exercise price at any time during the option period. The Fund may enter into closing sale transactions with respect to such options, exercise them or permit them to expire.The Fund may purchase a put option on an underlying security (a “protective put”) owned as a defensive technique in order to protect against an anticipated decline in the value of the security. Such hedge protection is provided only during the life of the put option when the Fund, as the holder of the put option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security’s market price. For example, a put option may be purchased in order to protect unrealized appreciation of a security where it is desirable to continue to hold the security because of tax considerations. The premium paid for the put option and any transaction costs would reduce any capital gain otherwise available for distribution when the security is eventually sold. LS Opportunity Fund Notes to the Financial Statements - continued November 30, 2010 (Unaudited) NOTE 2. SIGNIFICANT ACCOUNTING POLICIES – continued Purchasing Call Options - The Fund may purchase call options. As the holder of a call option, the Fund has the right to purchase the underlying security at the exercise price at any time during the option period. The Fund may enter into closing sale transactions with respect to such options, exercise them or permit them to expire. The Fund may also purchase call options on relevant stock indices. Call options may also be purchased by the Fund for the purpose of acquiring the underlying securities for its portfolio. Utilized in this fashion, the purchase of call options enables the Fund to acquire the securities at the exercise price of the call option plus the premium paid. At times the net cost of acquiring securities in this manner may be less than the cost of acquiring the securities directly. This technique may also be useful to the Fund in purchasing a large block of securities that would be more difficult to acquire by direct market purchases. So long as it holds such a call option rather than the underlying security itself, the Fund is partially protected from any unexpected decline in the market price of the underlying security and in such event could allow the call option to expire, incurring a loss only to the extent of the premium paid for the option. Short Sales - The Fund may make short sales as part of its overall portfolio management strategies or to offset a potential decline in value of a security.The Fund may engage in short sales with respect to various types of securities, including ETFs.A short sale involves the sale of a security that is borrowed from a broker or other institution to complete the sale.The Fund may engage in short sales with respect to securities it owns, as well as securities that it does not own.Short sales expose the Fund to the risk that it will be required to acquire, convert or exchange securities to replace the borrowed securities (also known as “covering” the short position) at a time when the securities sold short have appreciated in value, thus resulting in a loss to the Fund.The Fund’s investment performance may also suffer if the Fund is required to close out a short position earlier than it had intended.The Fund must segregate assets determined to be liquid in accordance with procedures established by the Board of Trustees, or otherwise cover its position in a permissible manner.The Fund will be required to pledge its liquid assets to the broker in order to secure its performance on short sales.As a result, the assets pledged may not be available to meet the Fund’s needs for immediate cash or other liquidity.In addition, the Fund may be subject to expenses related to short sales that are not typically associated with investing in securities directly, such as costs of borrowing and margin account maintenance costs associated with the Fund’s open short positions.These types of short sales expenses are sometimes referred to as the “negative cost of carry,” and will tend to cause the Fund to lose money on a short sale even in instances where the price of the underlying security sold short does not change over the duration of the short sale.Dividend expenses on securities sold short are not covered under the Advisor’s expense limitation agreement with the Fund and, therefore, these expenses will be borne by the shareholders of the Fund. NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. LS Opportunity Fund Notes to the Financial Statements - continued November 30, 2010 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stock, exchange-traded funds, American Depositary Receipts, and limited partnerships are generally valued by using market quotations, furnished by a pricing service. Securities that are traded on any stock exchange are generally valued at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security is classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security is classified as a Level 2 security. When market quotations are not readily available, when the Fund determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review by the Board. These securities are categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities are categorized as Level 1 securities. Call and put options that the Fund invests in are generally traded on an exchange. The options in which the Fund invests are generally valued at the last trade price as provided by a pricing service. If the last sale price is not available, the options will be valued using the last bid price. The options will generally be categorized as Level 1 securities. Fixed income securities that are valued using market quotations in an active market will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Fund believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Fund decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. LS Opportunity Fund Notes to the Financial Statements - continued November 30, 2010 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), including certificates of deposit, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. If the Fund decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Fund, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. In accordance with the Trust’s good faith pricing guidelines, the Fund is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Fund would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Fund’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Fund is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available.Any fair value pricing done outside the Fund’s approved pricing methods must be approved by the Pricing Committee of the Board. The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2010: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
